Citation Nr: 1222604	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  11-24 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied service connection claim for a left knee disability.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied service connection claim for tinnitus.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied service connection claim for a lower back disability.


REPRESENTATION

Veteran represented by:  John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 2002 to October 2006.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal from November 2010 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Procedural History

The RO denied the Veteran's original service connection claim for a left knee disability and a lower back disability in a February 2007 rating decision, which the Veteran did not appeal.

In October 2009, the Veteran filed a request to reopen his previously denied service connection claim for a left knee disability.  He also claimed entitlement to service connection for tinnitus.  The RO denied reopening the previous left knee claim, and denied the service connection claim for tinnitus in a November 2009 rating decision.  

Although the Veteran did not initiate an appeal of the RO's November 2009 denial of his tinnitus claim, he did submit additional evidence in October 2010 pertaining to his left knee claim within a year of the RO's denial of his request to reopen.  Subsequently, the RO issued a rating decision pertaining solely to the Veteran's left knee claim in November 2010, again denying the request to reopen the claim.  The Veteran timely perfected an appeal of this decision.

In August 2011, the Veteran's attorney filed a Statement in Support of Claim, asking that VA reopen the Veteran's service connection claims for a lower back disability and tinnitus.  The RO denied these requests in a rating decision issued in October 2011.  The Veteran's attorney filed a notice of disagreement in January 2012, however, review of the Veteran's physical and electronic claims folder fails to show that the RO has issued the Veteran and his attorney a statement of the case (SOC) addressing these requests.

Referred Issue

In October 2010, the Veteran submitted a Post-Deployment Re-Assessment dated in June 2009 that referenced the Veteran's complaints of pain in both knees, and included a request for an evaluation of both knees to be conducted by the VA.  
See Post-Deployment Re-Assessment dated June 7, 2009, page 4.  It appears from this request that the Veteran has raised service connection claims for both a left and right knee condition.  As outlined above, the RO has already adjudicated the Veteran's service connection claim for a left knee condition, and the issue of whether new and material evidence has been received to reopen the claim is currently before the Board.  The RO, however, has not yet adjudicated a service connection claim for a right knee condition in the first instance.  Therefore, the issue of entitlement to service connection for a right knee disability is referred back to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (The Board does not have jurisdiction over issues not yet adjudicated by the RO).  

Remanded Issues

The issues of whether new and material evidence has been received to reopen the Veteran's service connection claims for a back disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an unappealed February 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability.

2.  The evidence associated with the claims folder subsequent to the RO's February 2007 rating decision, either by itself or considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision that denied the Veteran's service connection claim for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  

2.  Since the February 2007 rating decision, new and material evidence has not been received with respect to the Veteran's claim of entitlement to service connection for a left knee disability.  Therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed on October 14, 2009.  This letter also adequately advised the Veteran of the bases for the previous denial of this claim, to determine what evidence would be new and material to reopen the claim as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  In November 2009, the RO adjudicated the Veteran's claim to reopen in the first instance, and following the submission of additional evidence, the RO readjudicated the Veteran's claim in November 2010.  The Veteran perfected a timely appeal as to this November 2010 rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision as to his new and material evidence claim.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim, and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2011).

In this case, the available record includes service treatment records, a post-service health assessment, statements in support of the claim, and a VA examination report.  The Board finds the notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained. There is no evidence that any additional pertinent treatment records exist, and the Veteran has not so alleged.

Furthermore, a VA examination need not be provided for the Veteran's application to reopen a claim for entitlement to service connection for a left knee disability.  In the absence of new and material evidence of record, the duty to assist by affording the Veteran a VA examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546   (1996) (holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).  As discussed below, the Board finds that new and material evidence has not been received, and reopening the Veteran's claim is not warranted.

The Board acknowledges the Veteran's attorney's argument that the January 2007 VA examination of the left knee is inadequate, and that the Veteran should be afforded another VA examination in conjunction with his request to reopen his claim for a left knee disability.  See Notice of Disagreement dated August 4, 2011, pages 1-2.  The Board disagrees, however, since, as previously noted, VA is not required to provide an examination in the absence of new and material evidence. See 38 C.F.R. § 3.159(c)(4) (2011).  Even if the VA examination was inadequate, any such inadequacy is moot as the Board finds that new and material evidence has not been submitted to reopen the claim.  Cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the appeal has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of an attorney, and has declined the opportunity for a personal hearing. 

Accordingly, the Board will address the claim on appeal.

Relevant Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).

The RO denied the Veteran's service connection claim for a left knee disability in a February 2007 decision.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A § 7105 (West 2002); 38 C.F.R. §§  3.104, 20.1103 (2011).

Essentially, the RO denied the Veteran's service connection claim in February 2007 based upon a finding that the evidence of record failed to show a current diagnosis of a left knee disability.  See the RO's rating decision dated February 5, 2007, page 2.  It follows that evidence documenting a positive relationship between any diagnosed knee disability and the Veteran's service was also lacking.  Therefore, the question before the Board is whether the record contains any additional evidence, received since February 2007, that bears directly and substantially on these prior matters. 

After reviewing the record, and for the reasons set forth below, the Board is of the opinion that new and material evidence sufficient to reopen the claim of entitlement to service connection for a left knee disability has not been received.  

The evidence of record prior to the February 2007 rating decision included service treatment records from 2002 to 2006, and a VA examination report dated in January 2007 that contained the Veteran's statements concerning his claim.  Upon entrance into active duty service in 2002, the Veteran reported that he had no history of painful joints, or any specific knee trouble.  See Report of Medical History, page 1.  In-service treatment records show that the Veteran complained in June 2006 of pain to the left knee, and then in July 2006, the Veteran complained of pain and a "grinding sensation" in the left knee.  See Service Treatment Records dated June 29, 2006, and July 14, 2006.  The medical provider diagnosed the Veteran with PFS (patellofemoral syndrome), and prescribed the Veteran naproxen and knee exercises.  See Service Treatment Record dated July 14, 2006.  Within the year following the Veteran's separation from service, a January 2007 VA examination noted the Veteran's complaints of ongoing left knee pain for two or three years.  Upon review of the Veteran's X-rays, and after examination of the Veteran's knee, the VA examiner pertinently diagnosed the Veteran with a "normal left knee."  
See VA examination dated January 25, 2007, pages 8 and 11.

Since the February 2007 rating decision, the Veteran has supplemented the evidence of record with a Post-Deployment Re-Assessment, with a statement issued by the Veteran through his attorney, and with copies of personnel records from service.

The Veteran's Post-Deployment Re-Assessment, completed on June 7, 2009, and submitted in October 2010, consists of complaints that the Veteran has knee pain, and that he would like to be evaluated by the VA.  See Post-Deployment Re-Assessment, page 4.  Additionally, in August 2011, the Veteran's attorney submitted a statement that the Veteran's knee has been problematic since service and that the Veteran experiences pain and numbness.  See Notice of Disagreement dated August 4, 2011, pages 1-2.  These current assertions that the Veteran has experienced ongoing knee pain since service are essentially duplicative of the arguments and assertions made prior to the February 2007 rating decision.  Evidence of continuity of symptomatology was already of record and considered by the RO in originally adjudicating this claim, as the Veteran complained in his January 2007 VA examination that his knee had hurt since service.  See the RO's rating decision dated February 5, 2007, pages 1-2; VA examination report dated January 25, 2007, page 8.  This evidence is cumulative and redundant of that considered previously, and therefore is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); 38 C.F.R. § 3.156(a).

The Board acknowledges that the attorney's statement from August 2011 does contain new information, that the Veteran is self-treating with ice and ibuprofen, but notes that this information does not rise to the level of materiality.  Although new, the mere fact that the Veteran now self-medicates or treats his ongoing knee pain does not establish that the Veteran now has a chronic knee disability.  To the extent the Veteran's attorney is now suggesting that the Veteran's recent choice to self-treat his ongoing pain symptomatology somehow shows that the Veteran does in fact have a chronic knee disability, the Court has specifically stated that lay persons are not competent to offer medical causation or diagnostic opinions, and that such evidence does not provide a basis on which to reopen a claim for service connection.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Veteran's personnel records from service were also added to the claims file since the February 2007 rating decision.  These records however do not contain any relevant information pertaining to the Veteran's left knee.  Under 38 C.F.R § 3.156(c)(1), 

[n]otwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim....

38 C.F.R. § 3.156(c) (2011).  In this case, since the personnel records added to the folder are not relevant to the Veteran's left knee claim, the provisions of 3.156(c) are not applicable.  

The Veteran has not submitted any other lay or medical evidence demonstrating that a relationship exists between a currently diagnosed left knee disability and his period of active duty service.

Based on all of the above, the Board finds that the evidence added to the file since February 2007 is either cumulative of evidence already considered by the RO in its last final denial, or is not material.  The evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, in the absence of such evidence, the Veteran's claim may not be reopened, and the benefit sought on appeal remains denied.


ORDER

The application to reopen a claim of entitlement to service connection for a left knee disability is denied.


REMAND

After having carefully considered the matter, and as set forth below, the Board believes that the remaining issues on appeal must be remanded for further procedural development. 

As was described in the Introduction, the RO denied the Veteran's request to reopen his previously denied service connection claims for tinnitus and a lower back disability in an October 2011 rating decision.  The Veteran has since expressed timely disagreement with this decision.  See Notice of Disagreement dated January 18, 2012.  Review of the Veteran's physical and electronic claims folder fails to show that the RO has issued a SOC addressing these claims.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, this case is remanded so that the agency of original jurisdiction (AOJ) may issue a SOC on the issue of reopening claims for service connection for tinnitus and a lower back disability. 

Accordingly, the case is REMANDED to the RO for the following action:

The RO should, after completion of any indicated action, issue a statement of the case (SOC) to the Veteran, with a copy to his attorney, addressing his requests to reopen claims for service connection for tinnitus and a lower back disability.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.  38 C.F.R. § 20.302(b) (2011).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


